Citation Nr: 1502324	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 26, 1977 to May 23, 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) regional office in Houston, Texas (RO).

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in March 2013, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current right ankle problems are due to a May 1977 right ankle sprain during his short period of active duty service.  Service treatment records document the May 1977 injury.  There is also some evidence to indicate that the Veteran had a right ankle injury prior to service.  Other than in statements from the Veteran, the file contains no medical evidence of treatment for right ankle problems over the span from 1977 until 2010.

An April 2011 MRI of the right ankle showed mild tenosynovitis and tendinosis of the posterior tibial tendon and peroneal tendons, as well as partial tearing and intermediate grade strain of the deltoid ligament.  Although VA opinions were obtained in April 2010 and May 2011 from a VA physician, the opinions (which are against a causal connection between the Veteran's right ankle complaints in service and his current right ankle disability) are partly based on the conclusion that the Veteran had a history of right ankle fracture prior to service entrance.    

Appearing to support the claim, however, is a June 2011 Social Security Administration award decision that includes a reference to testimony from G. M. Dechard, M.D., who opined that the Veteran had a history of an ankle injury in service with ongoing pain.  Another nexus opinion would be helpful to rectify these competing opinions prior to Board adjudication.

The Board also notes that while the file contains a more recent opinion from a podiatrist, S. Lee, the hand written comments on both a March 2013 medical opinion and a March 2013 disability benefits questionnaire from S. Lee, are hand written and very difficult to read.  A legible copy or typed version of these of these records would be necessary to be able to read and consider the findings and/or opinions expressed.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for all health care providers, including VA, who may possess additional records pertinent to treatment for right ankle disability that are not currently on file, such as treatment records dated after the most recent medical evidence on file dated in March 2013.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO will obtain and associate with the file all identified records, VA and private, that are not currently on file.  

All attempts to secure the above evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his agent must then be given an opportunity to respond.  

2.  The AMC/RO will contact Dr. Lee and attempt to obtain typed copies of the March 2013 medical opinion and disability benefits questionnaire.  If typed or legible copies cannot be obtained, a memorandum should be added to the file explaining why such could not be accomplished.

3.  The AMC/RO will then schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any current right ankle disorder.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that the Veteran's right ankle disability was incurred as a result of service.  

The examiner's opinion should include consideration of the following relevant evidence: 

The Veteran reported in May 1977 that he had right ankle pain; 

The Veteran gave a history of ankle fracture six years prior to service; 

X-rays of the ankle in service were considered normal; 

There is no medical evidence of treatment for right ankle disability for many years after service although the Veteran testified that he was treated soon after discharge but these records are unavailable; 

Dr. Dechard noted a history of ankle injury in service with ongoing pain; 

The Veteran testified in March 2013 that he did not fracture his right ankle prior to service.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  

d.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After completion of the above, and any other development the AMC/RO deems necessary, the AMC/RO should consider all of the evidence of record and 
re-adjudicate the Veteran's claim for service connection for a right ankle disability based on all of the evidence of record.  

6.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


